DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  the “)” in line 5 should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruecker et al. (US 2013/0289393, hereinafter Kruecker ‘393) in view of Chopra et al. (US 2015/0265368, hereinafter Chopra ‘368).
In re claim 1, Kruecker ‘393 teaches a device configured to operate in conjunction with an interventional instrument inserted into a patient to perform an interventional medical procedure (fig. 1), the device comprising: 
a medical imaging device including a display component (fig. 1, 40, 14); 
a trigger control (0025, 0036); and 
an electronic data processing device programmed (fig. 1, workstation including memory and processor, 20, 16 and interface 18) to operate the medical imaging device 
causing the medical imaging device to acquire and display video of the interventional instrument inserted into the patient, 
detecting activation of the trigger control (fig. 3, 202; fig. 8, 608; para 0016, 0025, 0028, 0029, 0030, 0036, 0042, 0043); 
in response to the detecting, processing a video segment of the acquired video to identify a trigger image as a frame of the video segment capturing a medical intervention event performed by the interventional instrument and a location of the medical intervention event in the identified trigger image (fig. 3, 202; fig. 8, 608; para 0016, 0025, 0028, 0029, 0030, 0042, 0043), and 
causing the medical imaging device to display a still image (it would have been inherent/obvious that any ultrasound imaging device offers the ability to provide a snapshot/freeze image (i.e. still images of the displayed image) as any conventional ultrasound system would have done. A still image would merely be snapshot of any single frame in a sequence of video frames.) of the identified trigger image with a superimposed marker indicating the identified location of the medical intervention event (0028, 0031, 0043, highlight is the marker). 
Kruecker ‘393 fails to teach the trigger control configured to be activated by a user to control triggering of guidance and location documentation operations for the interventional medical procedure. 

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kruecker ‘393 to include the features of Chopra ‘368 in order to allow user controllable trigger function for more of a user controlled ability in tracking.  
In re claim 2, Kruecker ‘393 teaches wherein one of: (I) the interventional instrument comprises a biopsy instrument and the medical intervention event comprises firing of a biopsy needle by the biopsy instrument to acquire a biopsy sample; and (II) the interventional instrument comprises a brachytherapy seed delivery instrument and the medical intervention event comprises depositing a radioactive seed by the brachytherapy seed delivery instrument (0036). 
In re claim 4, Kruecker ‘393 teaches wherein the guidance and location documentation operations further include: receiving, via one or more user input devices of the ultrasound imaging device, one of: (i) an indication that the identified location (42) of the medical intervention event is acceptable whereby the identified location of the medical intervention event is designated as the documented location of the medical intervention event in a reference frame of the medical imaging device; or (ii) an indication that the identified location of the medical intervention event is not acceptable wherein the guidance and location documentation operations further include providing a user interface via which the video segment is browsed and the documented location of the medical intervention event in the reference frame of the medical imaging device is 
In re claim 5, Kruecker ‘393 teaches wherein the guidance and location documentation operations further include: transforming the documented location of the medical intervention event in the reference frame of the medical imaging device to a documentation reference frame (fig. 8, 613; para 0030); and recording the documented location of the medical intervention event in the documentation reference frame (para 0030, 0047). Note that Applicant describes the documentation reference frame is reference space frame or space 40 from MRI or other source. 
In re claims 6 and 15, it would have been obvious to have wherein the still image display of the identified trigger image with the superimposed marker replaces the display of the video on the display component of the medical imaging device because changing or replaces a display of video to a display of still image is matter of a conventional displaying feature of any video display that can also display still images.
In re claim 7, Kruecker ‘393 teaches wherein the trigger control is operatively connected with the interventional instrument such that activation of the trigger control triggers the interventional instrument to perform the medical intervention event (0025, 0042). 

Claims 9-11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruecker ‘393.
In re claim 9, Kruecker ‘393 teaches a biopsy guidance and location documentation device comprising: 

an ultrasound imaging device including a display component and an electronic processor (fig. 1), the ultrasound imaging device configured to perform a method including: 
acquiring and displaying video of human anatomy being biopsied (tracking system 24, para 0025, 0028, 0030-0031, fig. 6), 
detecting a biopsy trigger signal generated by user activation of the trigger control (fig. 3, 202; fig. 8, 608; para 0016, 0025, 0028, 0029, 0030, 0042, 0043)
processing the acquired video to automatically identify a trigger image as a frame of the video showing a fired biopsy needle tip and a location of the fired biopsy needle tip in the identified trigger image (fig. 3, 202; fig. 8, 608; para 0016, 0025, 0028, 0029, 0030, 0034, 0037, 0039, 0042, 0043), and 
displaying the automatically identified trigger image as a still image (i.e. it would have been obvious still images of the displayed image as any conventional ultrasound system would have done. A still image would merely be snapshot of any single frame in a sequence of video frames.) with a superimposed marker indicating the automatically identified location of the fired biopsy needle tip (0028, 0031, 0034, 0036, 0037, 0043, highlight is the marker). 
In re claim 10, Kruecker ‘393 teaches wherein the method performed by the ultrasound imaging device further includes: receiving user input via a user input component of the ultrasound imaging device that identifies a documented location of the fired biopsy needle tip as one of (i) the automatically identified location of the fired biopsy needle tip and (ii) a manually identified location of the fired biopsy needle tip in a 
In re claim 11, Kruecker ‘393 teaches wherein the documentation reference frame comprises a reference three-dimensional magnetic resonance image fused with the automatically or manually identified trigger image (0018, 0023, 0025, 0030, 0039). 
In re claim 16, Kruecker ‘393 teaches wherein the trigger control is configured to trigger the firing of the biopsy needle tip to collect a biopsy sample (0025, 0042). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruecker ‘393 and Chopra ‘368 in view of Rosenbaum (US 3,885,090, hereinafter Rosenbaum ‘090).
In re claim 8, Kruecker ‘393 fails to teach wherein the guidance and location documentation operations further include: selecting the video segment as a video segment consisting of a predetermined time interval or number of frames (.DELTA.t) starting at the detection of activation of the trigger control. 
Rosenbaum ‘090 teaches selecting the video segment as a video segment consisting of a predetermined time interval or number of frames (.DELTA.t) starting at the detection of activation of the trigger control (col. 2, line 56-col. 3, line 14).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kruecker ‘393 and Chopra ‘368 to include the features of Rosenbaum ‘090 in order to improve automatic video recording systems such that an optimal amount of video storage is required for recording an event. 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruecker ‘393 in view of Sun (2007/0265526, hereinafter Sun ‘526).
In re claim 12, Kruecker ‘393 fails to teach attempting to identify the biopsy needle tip in each frame of a video segment of the acquired video; scoring at least each frame in which the biopsy needle tip is successfully identified using a reliability metric for the biopsy needle tip identification; and identifying the trigger image as the highest-scoring frame. 
Sun ‘526 teaches attempting to identify the biopsy needle tip in each slices [frame of a video segment of the acquired video] (note that it is obviously that each frame is a slice of an image); scoring at least each slice [frame] in which the biopsy needle tip is successfully identified using a reliability metric for the biopsy needle tip identification; and identifying the trigger image as the highest-scoring slice [frame] (fig. 2, 200-212, para 0030-0031; fig. 3, 314; 0034-0045; note that the either greatest likelihood or maximum score could read on the highest-score of a slide/frame).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kruecker ‘393 to include the features of Sun ‘526 in order to optimize the detection of the tip of a needle. 
In re claim 13, Sun ‘526 teaches wherein attempting to identify the biopsy needle tip in each frame of the video segment comprises attempting to match a linear needle tip image pattern at a known biopsy needle tip angle or direction in each slice [frame of the video segment] (note that it is obviously that each frame is a slice of an image) (0008, 0014, 0021, 0032-0034, 0046, 0048, fig. 4s). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kruecker ‘393 to include the features of Sun ‘526 in order to optimize the detection of the tip of a needle. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruecker ‘393 in view of Rosenbaum ‘090.
In re claim 14. Kruecker ‘393 fails to teach wherein the method further includes: terminating the acquiring and displaying of video a predetermined time interval or number of frames (.DELTA.t) after detecting activation of the biopsy trigger control; and selecting a video segment of the video for processing including the video frames acquired during the predetermined time interval or number of frames (.DELTA.t). 
Rosenbaum ‘090 teaches selecting the video segment as a video segment consisting of a predetermined time interval or number of frames (.DELTA.t) starting at the detection of activation of the trigger control (col. 2, line 56-col. 3, line 14).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kruecker ‘393 to include the features of Rosenbaum ‘090 in order to improve automatic video recording systems such that a optimal amount of video storage is required for recording an event. 
Furthermore, it would have been obvious after stopping/termination of the ultrasound scanning, the acquired video of a predetermined time interval can be displayed by either Kruecker ‘393 (which can display any stored video segment) or Rosenbaum ‘090 because they are already acquired by Rosenbaum ‘090. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s argument that reference fails to teach “’showing a fired biopsy needle tip and a location of the fired biopsy needle tip in the identified trigger image.’ In fact, paragraphs 0035 and 0036, which do describe needle tips, appear to disclose or suggest that the depth of the needle tip (e.g., which would correspond to a fired needle is not ascertainable,” the Examiner disagrees. Kruecker ‘393 in para 0037 clearly then teaches “combined detection methods (which is 0035 and 0036) may be employed. For example, the combined methods may include using vibrations, acoustics and images together, or may include other combinations. The described This can improve the detection performance over using any single method or technique. Coordinating multiple methods may also permit more accurate tracking and recording of the number and time of deployments, and also actual biopsy needle locations.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793